Citation Nr: 0931113	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for right shoulder degenerative joint disease and impingement 
syndrome (previously rated as right shoulder injury 
(dominant) status post repair of right rotator cuff and 
decompression with spurs).

2. Entitlement to a disability rating greater than 10 percent 
for degenerative joint disease of the thoracic spine.

3. Entitlement to a disability rating greater than 10 percent 
for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona which, in part, increased the Veteran's right 
shoulder disability rating from noncompensable to 10 percent 
disabling effective December 27, 2005 and continued separate 
10 percent disability ratings for the Veteran's thoracic and 
cervical spine disorders.  A June 2008 rating decision 
increased the evaluation of the Veteran's right shoulder 
disability rating from 10 percent to 20 percent, also 
effective December 27, 2005.  Because the maximum benefit was 
not granted for the right shoulder, the issue of entitlement 
to a higher evaluation remains on appeal. See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Veteran testified before a Decision Review Officer at the 
RO in February 2007 and subsequently testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2008.  Transcripts of these proceedings have been 
associated with the claims file.

At the September 2008 hearing, the Veteran's representative 
referred to a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) that had 
reportedly been filed in approximately February 2008.  The 
status of that claim is unclear and it is not before the 
Board at this time; however, it is referred to the RO for 
appropriate action.

This case was previously before the Board in November 2008 at 
which time it was remanded for more development.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives with regard to the issues discussed in 
the decision below and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is manifested by at 
least 110 degrees flexion, 60 degrees of extension, and 75 
degrees of abduction.  There is X-ray evidence of arthritis.  

2.  The Veteran's thoracic spine disorder is manifested by at 
least 60 degrees of flexion and a combined range of motion of 
at least 162 degrees.  There is X-ray evidence of arthritis.  

3.  The Veteran's cervical spine disorder is manifested by at 
least 35 degrees of flexion and 30 degrees of extension.  
There is X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for service-connected right shoulder degenerative 
joint disease and impingement syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5201 
(2008).

2.  The criteria for a disability rating of 20 percent for 
service-connected degenerative joint disease of the thoracic 
spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5243 (2008).

3.  The criteria for a disability rating greater than 10 
percent for service-connected degenerative joint disease of 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected right shoulder degenerative joint disease 
and impingement syndrome, degenerative joint disease of the 
thoracic spine, and degenerative joint disease of the 
cervical spine are more disabling than currently evaluated.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

1.	Right Shoulder

The Veteran's service treatment records show that in March 
1955 he was caught between a truck and a trailer and suffered 
a crush injury to the chest.  These records also show an 
abrasion over the right scapula following the March 1955 
crush injury.  He submitted a claim for service connection 
for a right shoulder disorder in May 1999 and by rating 
decision dated in January 2002 the RO granted service 
connection for right shoulder injury (dominant) status post 
repair of right rotator cuff and decompression with spurs, 
assigning a noncompensable disability rating effective May 
20, 1999, the day of the Veteran's claim for service 
connection.  The Veteran filed a claim for an increased 
rating in December 2005.  

The Veteran's right shoulder disorder (major arm) is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71A, Diagnostic Code (DC) 5299-5201.  Pursuant to 38 
C.F.R. § 4.27, hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99." 

Under DC 5201 (limitation of motion), limitation of motion at 
shoulder level, or midway between the side and shoulder level 
warrants a 20 percent for both the major and minor arms.  A 
30 percent evaluation (major) is in order with limitation of 
the arm midway between side and shoulder level.  A 40 percent 
evaluation (major) is in order with limitation of the arm to 
25 degrees from the side.  

Evidence relevant to the current level of severity of the 
Veteran's right shoulder disorder includes VA examination 
reports dated in February 2006, May 2007, and May 2009.  
During the February 2006 VA examination the Veteran reported 
that he was right-hand dominant.  He reported constant pain, 
3-8/10, worse when in bed at night and has treated the pain 
with injections to the right shoulder, last in late 2005.  
The Veteran denied using assistive devices and reported that 
overhead activities, lifting, prolonged sitting, and driving 
aggravated the pain in his right shoulder.  Alleviating 
factors included rest and a warm pack.  The effects on usual 
daily activities included difficulty with yard work and there 
were no effects on occupation as the Veteran was retired.  
The pain reportedly flared up every two months and the flare-
ups lasted two to three hours.  Increased pain in the right 
shoulder to 8/10 required rest.  

Physical examination of the right shoulder revealed a well-
healed scar measuring 11 x 0.5 centimeters (cm) on the 
anterior right shoulder.  There was no pain or tenderness, no 
adherence to underlying tissue, no history of ulceration or 
breakdown, no disfigurement, and no functional limitation.  
The scar was hypopigmented and there was normal sensation.

Range of motion of the right shoulder revealed flexion to 150 
degrees, extension to 60 degrees, abduction to 150 degrees, 
internal rotation to 90 degrees, and external rotation to 90 
degrees.  Crepitus was present and there was no effusion.  
Impingement was noted at 90 to 120 degrees of abduction.  
Deltoid atrophy was normal and symmetrical to opposite arm.  
Muscle strength was 5/5 and negative empty could sign B/L.  
Pain was noted during range of motion from 90 to 120 degrees 
of abduction and there was no additional limitation following 
repetitive range of motion.  

An X-ray of the right shoulder revealed presumed post-
surgical deformity of the anterior crucuiate (AC) joint with 
narrowing of the subacromial space and mild superior 
migration of the humeral head with minimal degenerative 
change of the glenohumeral joint.  The impression was right 
shoulder degenerative joint disease and impingement syndrome 
with subjective reports of increased pain and decreased range 
of motion.  The examiner also opined that there was moderate 
functional loss in the right-hand dominant Veteran.  

During the May 2007 VA examination the Veteran reported 
having surgery on his right shoulder in 1999 and complained 
of daily paining of 2/10.  There were no flare-ups but the 
pain increased daily with reaching.  There were no assistive 
devices and treatment included over-the-counter Ibuprofen.  
Daily activities included shoveling, raking, or pushing a 
lawnmower were affected.  

Physical examination of the right shoulder revealed 
tenderness to palpation of the coracoid and lateral upper 
humerus.  Capillary circulation in the fingers was normal and 
range of motion of the right shoulder in degrees with 
complaints of pain at terminal degrees was as follows:  
flexion, initial 110, after repetitions 115; abduction, 
initial 75, after repetitions 80; extension, initial 38, 
after repetitions 40; internal rotation, initial 25, after 
repetitions 25; external rotation 60, after repetitions 60.  
A diagnosis of right shoulder degenerative joint disease was 
given with functional impairment noted as moderate.  There 
was no weakness, fatigability, or incoordination.  

During the May 2009 VA examination the Veteran reported 
having a rotator cuff repair 12 years earlier with physical 
therapy as recent as a few months earlier.  He had one 
intraarticular injection without relief over the past year.  
There was no deformity, giving way, or instability.  There 
was pain and stiffness but no weakness or incoordination.  
There was no decreased speed of joint motion or other 
symptoms and no episodes of dislocation or subluxation.  
There were also no locking episodes and no effusion.

Physical examination of the right shoulder revealed flexion 
to 160 degrees and painless with repetitions, extension to 50 
degrees and painless with repetitions, abduction to 110 
degrees with pain beginning at 100 degrees and ending at 110 
degrees, internal rotation to 90 degrees and painless with 
repetitions, external rotation to 60 degrees with pain at 60 
degrees.  There was no crepitus, effusion, or scars and also 
no impingement.  Deltoid atrophy was normal and symmetrical 
to opposite arm and muscle strength was 5/5.  The examiner 
noted that there was pain on range of motion as noted above 
and also noted that there was no additional limitation 
following repetitive range of motion.
  
Also of record are private treatment reports dated through 
July 2008 which show treatment for the Veteran's service-
connected disorders.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted.  
First, the Veteran does not meet the criteria for a higher 
rating under DC 5201 as there is no evidence of limitation of 
motion midway between side and shoulder level.  As above, the 
Veteran had at least 150 degrees of flexion and 150 degrees 
of abduction in February 2006; 110 degrees of flexion and 75 
degrees of abduction in May 2007; and 160 degrees of flexion 
and 110 degrees of abduction in May 2009.  Second, there is 
no evidence that the Veteran has ankylosis of the 
scapulohumeral articulation to warrant a higher rating under 
DC 5200 (ankylosis of the scapulohumeral articulation).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As above, the 
Veteran had at least some motion in his right shoulder during 
all three VA examinations.  Third, a higher rating under DC 
5202 requires recurrent dislocation of the scapulohumeral 
joint.  However, there was no indication of such in any of 
the above VA examination reports.  Finally, while there is 
evidence of arthritis in the right shoulder, pursuant to DC 
5010, arthritis due to trauma and substantiated by X-ray 
findings is to be evaluated based on the limitation of motion 
of the joint.    

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's right shoulder 
disorder under DeLuca.  While the above VA examination 
reports showed some loss of motion due to pain, even taking 
into account the additional loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 20 percent under DC 5201.  Thus, the 
Board finds that the currently assigned 20 percent rating for 
the right shoulder is already taking into consideration the 
provisions of Deluca.   

2.	Thoracic Spine

The Veteran's service treatment records show that in March 
1955 he was caught between a truck and a trailer and suffered 
a crush injury to the chest.  He submitted a claim for 
service connection for a thoracic spine disorder in May 1999 
and by rating decision dated in January 2002 the RO granted 
service connection for mild degenerative joint disease of the 
thoracic spine with pain, assigning a 10 percent disability 
rating effective May 20, 1999, the day of the Veteran's claim 
for service connection.  The Veteran filed a claim for an 
increased rating in December 2005.

The Board notes that service connection is only in effect for 
the thoracic and cervical spine.  The Veteran is not 
currently service-connected for a lumbar spine disorder.  
Service connection for a lumbar spine disorder was denied in 
September 2000 and January 2002 rating decisions.    

The Veteran's thoracic spine disorder is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010-5243.  As above, pursuant to 38 C.F.R. § 4.27, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  

Pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups. A 20 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups, 
with occasionally incapacitating exacerbations. 38 C.F.R. § 
4.71a, DC 5003.  

DC 5243 is the diagnostic code for Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under this code a 
10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.

Disorders of the spine may also be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
this rating formula, a 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the current level of severity of the 
Veteran's thoracic spine disorder includes VA examination 
reports dated in February 2006, May 2007, and May 2009.  
During the February 2006 VA examination the Veteran 
complained of back pain on a daily basis, 4-8/10.  There were 
no surgeries reported on the thoracic spine.  The Veteran 
reportedly underwent physical therapy in 2003, but reported 
minimal relief.  He also reported occasional use of a cane.  
Aggravating factors included prolonged driving and lifting 
more than forty pounds, alleviating factors included rest and 
a heating pad.  The effects on usual daily activities were 
the inability to lift more than 40 pounds and difficulty with 
yard work and there were no effects on occupation as the 
Veteran was retired since 1998.  Flare-ups occurred twice per 
week, depending on activity level for a duration of two 
hours.  The flare-ups were manifested by increased back pain 
to the mid-back and right shoulder.  The Veteran denied any 
incapacitation episodes within the last 12 months.  

Physical examination of the thoracic spine revealed a normal 
gait and no assistive devices.  Range of motion testing 
revealed flexion to 70 degrees, extension to 20 degrees, 
right lateral flexion (side bending) to 20 degrees, left 
lateral flexion (side bending) to 20 degrees, right lateral 
rotation to 30 degrees, and left lateral rotation to 30 
degrees.  Straight leg raising (SLR) of the right and left 
was positive and there was normal curvature of the spine.  
There was no pelvic tilt and leg lengths were equal.  
Paraspinal tenderness was present at the T-3-4 level to the 
right shoulder.  Paraspinal tension was also present and the 
Veteran was able to stand on toes and heels.  LE reflexes 
were 2+/4, right patellar, and the Veteran was unable to 
elicit left patellar.  Strength was 5/5 and sensory was 
intact to light touch of the lower extremities.  There was no 
pain on range of motion and no additional limitation 
following repetitive range of motion.

An X-ray revealed mild degenerative changes of the thoracic 
spine and the impression was degenerative joint disease of 
the thoracic spine with subjective reports of increased pain.  
The examiner opined that this resulted in minimal functional 
loss.  

During the May 2007 VA examination the Veteran denied 
surgery, braces, or ambulatory aids for his service-connected 
thoracic spine disorder.  The Veteran complained of daily 
pain, 7/10.  There were no flare-ups but the pain increased 
daily depending on activities.  The Veteran denied current 
treatment or treatment within the last 12 months.  He also 
denied incapacitating episodes or radiation.  Affects on 
daily activities included the inability to use a shovel and 
pain when lifting over 10 pounds.  

Physical examination of the thoracic spine revealed 
tenderness to palpation, right greater than left, 
parathoracic muscles without muscle spasm.  There were some 
complaints with midline percussion at middle third thoracic 
spine.  Pelvis was level and there were deep tendon reflexes 
1/4 to 2/4.  Seated straight leg was negative and manual 
muscle strength testing was 5/5.  Sensory to light touch and 
scratch thighs and legs was normal.  Range of motion of the 
thoracic lumbar spine was as follows:  initial flexion to 60 
degrees, after repetitions to 70 degrees; initial extension 
to 15 degrees, after repetitions to 22 degrees; initial right 
lateral rotation to 10 degrees, after repetitions to 10 
degrees; initial left lateral flexion to 20 degrees, after 
repetitions to 20 degrees; initial right lateral rotation to 
30 degrees, after repetitions to 30 degrees; initial left 
lateral rotation to 20 degrees, after repetitions to 20 
degrees.  The examiner did note that the complaints of pain 
were regarding the lumbar and not the thoracic spine and 
opined that the ranges of motion listed above were due to the 
Veteran's nonservice-connected lumbar spine disorder as 
opposed to the service-connected thoracic spine disorder.  

The impression was degenerative joint disease of the thoracic 
spine with an old compression fracture, T3.  Functional 
impairment was minimal and there was no weakness, 
fatigability, or incoordination.

During the May 2009 VA examination the Veteran reported 
having low back surgery approximately 10 years earlier at a 
private hospital with some physical therapy up to a few 
months previously, also at a private treatment center.  The 
Veteran denied any history of urinary problems.  He denied 
fatigue or weakness but complained of decreased motion, 
stiffness, and pain.  The pain was in the cervical and 
thoracic regions and was irregular.  It was described as ache 
heaviness of moderate severity occurring daily for hours.  
There was no radiation of the pain.  There were no flare-ups 
of the spinal condition.  The Veteran denied incapacitating 
episodes for the thoracolumbar region during the past 12 
months.  The Veteran reportedly used a cane and there was no 
limitation to walking.  Appearance of the spine was normal 
with the exception of lumbar lordosis.  There was no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
Motor and sensory examinations were normal.      

Physical examination of the thoracic spine revealed a normal 
gait and no assistive devices.  Flexion was to 60 degrees 
with pain beginning and ending at 60 degrees, extension was 
to 20 degrees with pain beginning and ending at 20 degrees, 
right lateral flexion (side bending) was to 20 degrees with 
pain beginning and ending at 20 degrees, left lateral flexion 
(side bending) was to 20 degrees with pain beginning and 
ending at 20 degrees, right lateral rotation was to 30 
degrees with pain beginning and ending at 30 degrees, and 
left lateral rotation was to 30 degrees with pain beginning 
and ending at 30 degrees.  Straight leg raising for the right 
and left was negative and normal curvature of the spine was 
preserved.  There was no pelvic tilt and leg lengths were 
equal.  Paraspinal tenderness and tension was negative.  The 
Veteran was able to stand on toes and heels.  Lower extremity 
reflexes were 2+/4 and muscle strength was 5/5.  There was no 
muscle atrophy and muscle tone was normal.  Sensory 
examination revealed intact to light touch of the lower 
extremities.  With regard to DeLuca observations the examiner 
noted that there was pain on range of motion as described 
above and no additional limitation following repetitive range 
of motion.  X-ray examination revealed mild degenerative 
changes of the thoracic spine.  

Also of record are private treatment reports dated through 
July 2008 which show treatment for the Veteran's service-
connected disorders.  

Given the evidence of record, the Board finds that a 20 
percent disability rating is warranted for the Veteran's 
thoracic spine disorder under the scheduler criteria.  As 
above, the Veteran had flexion to 60 degrees during both the 
May 2007 and May 2009 VA examinations and a 20 percent rating 
is warranted under the General Rating Formula for Diseases 
and Injuries of the Spine for forward flexion of 60 degrees.  
While the May 2007 VA examiner opined that the Veteran's loss 
of motion of the thoracolumbar spine was due to the Veteran's 
nonservice-connected lumbar spine disorder rather than the 
Veteran's service-connected thoracic spine disorder, the 
Board notes that range of motion for the thoracic and lumbar 
spine are rated together and are thus inseparable.  When, as 
here, it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, resolving doubt in the Veteran's favor a 20 
percent disability rating for the service-connected thoracic 
spine disorder is granted.  38 U.S.C.A. § 5107(b).    

As for the potential for an even higher rating, the Veteran's 
loss of motion of the thoracic spine does not meet the 
criteria for a 40 percent rating as the Veteran's forward 
flexion is greater than 30 degrees and there is no evidence 
of favorable ankylosis of the entire thoracolumbar spine.  
There is also no evidence of incapacitating episodes relating 
to intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  During the February 2005, May 2007, and May 2009 VA 
examinations the Veteran specifically denied incapacitating 
episodes.  Thus, a disability rating greater than 20 percent 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.  Furthermore, there are no other 
alternative diagnostic codes under 38 C.F.R. § 4.71a that 
could apply to the Veteran's thoracic spine disorder.   
 
The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's thoracic spine 
disorder under DeLuca.  While the above VA examination 
reports showed some loss of motion due to pain, even taking 
into account the additional loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 20 percent under the applicable criteria.  
Thus, the Board finds that the currently assigned 20 percent 
rating for the thoracic spine disorder is already taking into 
consideration the provisions of Deluca.   

3.	Cervical Spine

The Veteran's service treatment records show that in March 
1955 he was caught between a truck and a trailer and suffered 
a crush injury to the chest.  He submitted a claim for 
service connection for a cervical spine disorder in May 1999 
and by rating decision dated in January 2002 the RO granted 
service connection for cervical spine with mild degenerative 
disc disease at C2-3, minimal degenerative joint disease C6 
with limitation of motion (previously rated as neck injury), 
assigning a 10 percent disability rating effective April 19, 
2000.  The Veteran filed a claim for an increased rating in 
December 2005.  

The Veteran's cervical spine disorder is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, the 
diagnostic code for Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  As noted, disorders of the spine 
may also be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Evidence relevant to the current level of severity of the 
Veteran's cervical spine disorder includes VA examination 
reports dated in February 2006, May 2007, and May 2009.  
During the February 2006 VA examination the Veteran 
complained of increased stiffness in the neck with decreased 
range of motion.  Pain was described as sharp, 8/10, lasting 
30 to 90 minutes.  The pain occurs daily and radiates down 
the right arm and palm of hand.  The Veteran denied 
treatments or surgeries and reported using a cane 
occasionally.  Aggravating factors included lifting more than 
20 pounds, sudden movements of the head and neck.  
Alleviating factors included rest, massage, and Ibuprofen.  
The Veteran stated that he was able to do activities of daily 
living but had difficulty with yard work and must quit after 
a few minutes.  With regard to effects on occupation the 
Veteran reported that he was retired since 1998 and denied 
any effect on occupation.  Flare-ups occurred twice per week 
for duration of two hours for each flare-up and consisted of 
increased neck pain with overhead activities.  The Veteran 
denied any incapacitating episodes.  

Physical examination of the cervical spine revealed that the 
Veteran changed position from seated to lying slowly and with 
apparent discomfort.  Gait was normal from to heel to toe and 
the Veteran did not use any assistive devices.  Range of 
motion testing revealed flexion to 45 degrees, extension to 
20 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right rotation to 60 degrees, and left 
rotation to 60 degrees.  Tenderness was present at C2-3 and 
crepitus was also present.  There was no paraspinal tension 
and no radiation.  Sensation was normal to light touch of the 
left upper extremity and was diminished on the right entire 
length of arm.  Strength was 5/5 and upper extremity and deep 
tendon reflexes were 2+/4.  The examiner noted that pain was 
present on range of motion from 0 to 40 degrees of flexion 
and there was no additional limitation following repetitive 
range of motion.  X-ray examination revealed degenerative 
changes of the cervical spine and the impression was cervical 
spine degenerative disc disease and degenerative joint 
disease with subjective reports of increased pain and 
decreased range of motion and increasing radicular symptoms 
affecting the right arm due as well as functional loss due to 
overhead activities.  

During the May 2007 VA examination the Veteran denied 
surgery, braces, or ambulatory aids.  He complained of daily 
pain averaging 5/10.  There were no flare-ups but the pain 
increased daily depending on activity.  There was no 
radiating upper extremity pain or paresthesias activity and 
no radiating upper extremity pain or paresthesias, right or 
left.  There was no current treatment and no treatment by a 
doctor for the past 12 months.  There were also no 
incapacitating episodes.  

Physical examination of the cervical spine revealed 
tenderness to palpation, right paracervical muscles and 
muscles in the trapezius-supraspinatus region on the right, 
without muscle spasm.  Manual muscle strength testing for the 
right/left upper extremities was 5/5, deep tendon reflexes 
were 2/4, sensory to light touch and scratch upper 
extremities was normal.  Range of motion of the cervical 
spine in degrees with a goniometer and no complaints of pain 
was as follows:  flexion, initial 35, after repetitions 35; 
extension, initial 30, after repetitions 30; right lateral 
flexion, initial 45, after repetitions 45; left lateral 
flexion, initial 55, after repetitions 55; right lateral 
flexion, initial 25, after repetitions 30; left lateral 
flexion, initial 30, after repetitions 35; right lateral 
rotation, initial 45, after repetitions 45; left lateral 
rotation, initial 55, after repetitions 55.  The impression 
was degenerative disc disease and degenerative joint disease 
of the cervical spine with slight plus functional impairment.  
There was no weakness, fatigability, or incoordination.  

During the May 2009 VA examination the Veteran reported 
having low back surgery approximately 10 years earlier at a 
private hospital with some physical therapy up to a few 
months previously, also at a private treatment center.  The 
Veteran denied any history of urinary problems.  He denied 
fatigue or weakness but complained of decreased motion, 
stiffness, and pain.  The pain was in the cervical and 
thoracic regions and was irregular.  It was described as ache 
heaviness of moderate severity occurring daily for hours.  
There was no radiation of the pain.  There were no flare-up 
of the spinal condition.  The Veteran reported four 
incapacitating episodes for the cervical region during the 
past 12 months, each lasting one day.  The Veteran reportedly 
used a cane and there was no limitation to walking.  
Appearance of the spine was normal with the exception of 
lumbar lordosis.  There was no spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness.  Motor and sensory 
examinations were normal.      

Physical examination of the cervical spine revealed antalgic 
gait and the use of one cane.  Flexion was to 30 degrees with 
pain beginning at 30 degrees and ending at 35 degrees, 
extension was to 35 degrees with pain beginning at 30 degrees 
and ending at 35 degrees, right lateral flexion (side 
bending) was to 35 degrees with pain beginning at 30 degrees 
and ending at 35 degrees, left lateral flexion (side bending) 
was to 35 degrees with pain beginning at 30 degrees and 
ending at 35 degrees, right lateral rotation was to 60 
degrees with pain beginning and ending at 60 degrees, and 
left lateral rotation was to 60 degrees with pain beginning 
and ending at 60 degrees.  There was no tenderness or 
crepitus and no paraspinal tension.  Sensation was normal to 
light touch of the upper extremities.  Muscle strength was 
5/5 and there was no muscle atrophy.  Muscle tone was normal 
and upper extremity deep tendon reflex (DTR) was 2+/4.  With 
regard to DeLuca observations the examiner noted that there 
was pain on range of motion as described above and no 
additional limitation following repetitive range of motion.  
X-ray examination revealed mild degenerative changes of the 
cervical spine.  
 
Also of record are private treatment reports dated through 
July 2008 which show treatment for the Veteran's service-
connected disorders.  

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the Veteran's cervical spine 
disorder is not warranted.  The Veteran's range of motion 
does not meet the criteria for a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
as his forward flexion is greater than 30 degrees and his 
combined range of motion is more than 170 degrees.  The 
Veteran also does not meet the criteria for a 20 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as there is no 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The Veteran only reported four 
incapacitating episodes, each lasting one day during the last 
12 months, none of which have been verified.  Thus, under 
either criteria, a higher rating for the Veteran's cervical 
spine disorder is not warranted.  

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's cervical spine 
disorder under DeLuca.  While the above VA examination 
reports showed some loss of motion due to pain, even taking 
into account the additional loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 10 percent under the applicable criteria.  
Thus, the Board finds that the currently assigned 10 percent 
rating for the cervical spine disorder is already taking into 
consideration the provisions of Deluca.   

General Increased Rating Matters

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the above discussed disorders, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran contends that his service-connected disabilities 
are worse than evaluated.  However, while the Veteran is 
competent to report his symptoms and complaints and 
observations of same, he is not competent to offer a medical 
opinion as to the extent of his service-connected 
disabilities, and his opinion cannot be taken as such. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it 
appears that the Veteran retired in 1998 due to his service-
connected disabilities.  Thus, 38 C.F.R. § 3.321(b)(1) would 
apply to the Veteran's case.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  While the May 2009 VA examiner opined that 
the Veteran could not do a physically demanding job due to 
his service-connected disorders, the examiner also opined 
that the Veteran was capable of doing a sedentary job should 
he have the skills for one.  Furthermore, the Board finds 
that the rating criteria considered in this case regarding 
the issues above reasonably describe the Veteran's disability 
level and symptomatology.  The Veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluations for the service-connected disabilities 
are adequate, and referral is not required.  Thun v. Peake, 
22 Vet. App. 111 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in February 2006, May 2008, and 
December 2008 letters and the claim was readjudicated in a 
June 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

With regard to any missing VA treatment records, the Board 
notes that the November 2008 Board remand requested that VA 
ask the Veteran to report the dates and locations with regard 
to any recent VA treatment.  This was accomplished through 
December 2008 correspondence.  In response to the December 
2008 letter, the Veteran submitted additional private 
treatment reports but did not report dates or locations of 
any VA treatment.  The duty to assist is not a one-way 
street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA).  Thus VA is not 
required to provide any more assistance to the Veteran with 
regard to these VA treatment records, as the Veteran did not 
provide the information that was requested of him in December 
2008. 38 U.S.C.A. § 5102(a).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.








	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating greater than 20 percent for right 
shoulder degenerative joint disease and impingement syndrome 
(previously rated as right shoulder injury (dominant) status 
post repair of right rotator cuff and decompression with 
spurs) is denied.

A disability of 20 percent for degenerative joint disease of 
the thoracic spine is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

A disability rating greater than 10 percent for degenerative 
joint disease of the cervical spine is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


